UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 13, 2016 (June 9, 2016 ) ACCELERIZE INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-52635 20-385 (Commission File Number) (IRS Employer Identification No.) 20irch St., Suite 250 Newport Beach, California 0 (Address of Principal Executive Offices) (Zip Code) (949) 548-2253 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS . On June 9, 2016, Accelerize Inc., or the Registrant, entered into Amendment No. 1 to Employment Agreement with Brian Ross, the Registrant’s Chairman of the Board, ChiefExecutive Officer and President, extending the term of Mr. Ross’ employment agreement with the Registrant from December 31, 2017 to June 30, 2021. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits 10.1Amendment No. 1 to Employment Agreement, dated as of June 9, 2016, between Brian Ross and Accelerize Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCELERIZE INC. By: /s/ Damon Stein Name: Damon Stein Title: General Counsel and Secretary Date: June 13, 2016
